Order entered July 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00116-CR

                                MCAMIS HARDEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76548-N

                                            ORDER
       Before the Court is appellant’s July 19, 2019 second motion for extension of time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

August 22, 2019. If appellant’s brief is not filed by August 22, 2019, this appeal may be abated

for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE